Title: Farm Reports, 16–22 August 1789
From: Washington, George Augustine
To: Washington, George


 A Meteorlogical account of the weath<er> kept at Mount Vernon 1789.
[Mount Vernon, 16–22 Aug. 1789]
16th Mercury In the morng 80 Calm Clear Noon 86 S. Wt Clear. Night 86 S. Wt Cloudy and sprinkle of rain
17th Morng 72 S. Wt Clear. Noon 75 N. Et Clear. Night 75 S. Et Clear, in the night a fine rain
18th Morng 70 S. Et Cloudy. Noon 73 N. Et Clear. Night 73 Calm Clear.
19th Morng 69 No. light rain. Noon 72 No. Thunder Showers Night 72 N. Wt Clear.
20th Morng 70 Calm Clear. Noon 75 N. Wt Clear. Night 75 Calm Clear.
21st Morng 71 Calm Clear. Noon 76 N. Et Hazy. Night 75 Et Clear.
22d Morng 70 N. Et Clear. Noon 73 N. Et Clear. Night 72 N. Et Clear.
Weekly Reports Augt 22.


Dr
River plantn for the work of 7 Men 17 Women 3 Boys & 1 Girl amtg per week to
days 162


Cr
By plowg in Wheat in No. 8
42



By harrowg ground after the plows
6



By haulg in Oats 7 days at Mill 1 ditto (drove by 2 persons)
16



By loadg Carts with grain
4



By Stackg Oats
6



By suckg Topg and wormg Tobacco
14



By weedg Carrots & Potatoes
10



By breakg and swingling Flax
14

  


By grubg in No. 8
16



By Cleang Wheat
4



By sowg Wheat in No. 8
3



By threshg Wheat
14



By hoeing up ground for turnips
2



By sickness Natt 4 days—Peg 5 Esther 2
 11



Total
162


Recd from the Mill 9¼ Bushls Meal sent to ditto 17 Bushls Corn 3 Bushls wheat sent to Mill for House use—deliverd the people for grinding in the hand Mill 4½ Bushls Corn sowd in No. 8–50 Bush. Wheat—Stock 95 head Cattle 139 head Old Sheep 53 Lambs. 17 workg Horses


Dr
Dogue Run plantn for the work of 7 Men & 11 Women amtg per week to
days 108


Cr
By plowg between the Corn in No. 7
10



By plowg in wheat in No. 6
10



By haulg poles & straw for brick House and rails to enclose brick House 7 days 1 ditto at Mill
8



By weedg Carrots in No. 4
18



By weedg Potatoes in ditto
6



By topg and suckg Tobacco
10



By Cleang Wheat
6



By tendg treadg out wheat
6



By pickg pease
4



By ripg the Mill meadow fence along the Clover
4



By Cutg poles and makg Scaffold for Tobacco
4



By loadg Carts with poles and straw
6



By sickness Siller 6 days. Lucy 4 ditto Brunswick 6
 16



Total
108


Recd from the Mill 8¾ Bushls Meal sent to ditto 8 Bushls Corn Sent to Muddy hole 300 sheafs of Oats for Horse fead—1 Cart & tumbril load to Mansn House—Increase 1 old white face red Cow called the Camp Cow sent to the meadow to be fatned on acct of old age 9 Calves sent from the house—decrease 1 Spring mare Colt from the young Sorrel broad Mare got out of the Mill meadow into the Clover field and fell into a well at Berrys house—Stock 56 Head Cattle 99 Old Sheep 37 Lambs 10 workg Horses 1 Spring Colt—Sow’d in No. 6. 9 Bushls wheat.


Dr
Muddy-hole Plantn for the work of 3 Men & 10 Women amtg per week to
days 78


Cr
By plowg in wheat in No. 4
15



By harrowg over ditto
5



By Cart haulg Mud which had been got from the Swamp in No. 3 to the poor parts of No. 2
1



By tendg treadg out wheat and Stackg Straw
10



By weedg Carrots
12



By weedg potatoes
18



By suckg wormg & topg Tobacco
9



By grubg up s[p]routs &c. in No. 4
8



Total
 78



Decrease 1 Ewe by sickness. Recd from the Mill 5½ Bushls Meal deliverd for sowg 6 Bushls wheat to D: Run—Sow’d in No. 4 12½ for Bushels wheat. Stock 22 head Cattle 18 Old Sheep 5 Lambs 9 workg Horses—2 Spring mules—23 Wethers and 4 Steers from D: Run—3 ditto Steers from Mansn House—2 ditto from the Ferry.


Dr
Ferry & Frenches plantns for the work of 7 Men 16 Women & 3 Boys amtg per week to
days 156


Cr
By plowg between the Corn in No. 1 at Frenches
12



By plowg in wheat in No. 2 at the Ferry
31



By harrowg over ground in No. 2 at ditto after the plows
6



By Cart ½ a day at Mill
1/2



By Cleang Oats and Wheat
5



By thresg and Cleang wheat
26



By weedg and hilling Corn in No. 3 at the Ferry
36



By weedg suckg & topg Tobacco
24 1/2



By assistg in landg Scantg
2



By Sickness Doll 6 days—Lucy 4 ditto Sabeen 3 ditto
13



Total
156


Recd from the Mill 11¼ Bushls Meal Sent to ditto 10 Bushls Corn Stock 82 Head Cattle 100 old Sheep 28 Lambs 18 old Sheep from R. plantn 16 workg Horses 2 ditto Mules 2 spring ditto—Ferriages 21/.
The wheat sown this week at the Ferry in No. 2 amounts to 36 Bushls ¼th & ⅛th being of different kinds are sown and distingud in the followg manner—3 Bushls of the Common wheat was sown along the Ditch ranging with the Ferry road the ground being subject to overflow in very wet weather and therefore unsafe to seed in designed for future sowg—a vacancy left between each kind, and distinguished by stakes—this the common wheat between No. 1 & 2. Next to it 14 Bushls of the bearded wheat raised at Manleys in drills between stakes No. 2 & 3—Next this between stakes No. 3 & 4 are 10 Bushls white plain wheat raised in drills at ditto next to it between stakes No. 4 & 5 are 4 Bushls 1 peck & ⅛th English wheat raised on Stony hill at the Ferry—next to it 4½ Bushls of Cape Wheat raised in Drills at Manleys—this distinction will be continued throughout the field untill the different kinds of wheat are finished—the experiments of the Cape wheat heretofore made have been unsuccessful but deemed it well to give a small quantity of it one more trial—the above wheat has been sown under the most favorable circumstances—the ground in a fine moist state and well pulvarised by a good plowg—and harrowing—The Buck wheat if possessed of the properties of manure must in this field discover its powers having been turnd in early and in a very succulent state much of it sprung up and was turned in at the time of sowg—the wheat—of the Bearded wheat raised in Drills below the stable there was 4 B. ¾ which was sown on Monday morng at the Ferry next the Cape wheat in a good part of the field. this wheat after cleaning I found was a little injured by the flye—and the only wheat ⟨in⟩ which I have discoverd ⟨it⟩; this may have arisen from the warmth of the place it was in (the Granary) I mean the early appearance of them—as I presume they were propigated before the grain was cut.


Dr
Mansn House for the work of 14 Men 8 Boys & 6 Girls amtg per week to
days 162


Cr
By Waggon haulg wood for the Lime kiln 1 day rails to enclose the Brick yard 2 ditto to Hepburns Mill 1 ditto Stuff for the Coopers 1

ditto Stocks for the Sawyers & wood for Coal Kiln 1 ditto
6



By Cart haulg lime & sand to Brick yard 6 days 1 ditto haulg Rails sand tables &c. to Brick yard at D: Run 4
10



By makg up straw—makg Splits Coverg brick House & splitg and tying on Laths
17



By Cutg wood for burng Bricks Shells & Coal
6



By makg mortar, cleang yards, putg up fence and makg bricks
15



By loadg Waggon with Stocks
1



By weedg Carrots and Potatoes, wormg and suckg Tobacco
28



By workg on the Road from the House to the White Gate
18



By beatg out seed & wheat
9



By tendg brick Layers & Joiners
24



By beatg bark
3



By tendg Dairy
2



By setg a Lime Kiln and beatg Bark
6



By weedg Lucern
6



By tendg Stock and sifting Lime
6



By tendg Mares & Colts
6



By Sickness Joe 2 days Anthony
6



Total
168


Recd from the Mill 9 Bushls Meal 38 Old Sheep 18 Lambs 3 Wethers 39 Horses 5 last Spring Mules 1 ditto 2 year old ditto 4 ditto spring ditto—3 ditto spring Colts—2 ditto Spring Jennies 3 ditto old ditto 3 ditto Jacks. 1 ditto Spring ditto.


Dr
Joiners & Carpenters for the work of 5 Men amtg per week to
days 30


Cr
By Thomas Green 3½ days shingling the Shed and putg in the blades of the Dormond Windows and the mouldings round it strikg the scaffolds and putg them up again 1½ day getg a walnut log and prepg it and makg 1 pr Brick Moulds—1½ day assistg in landg scantg and plank and numberg it
6



By Thomas Mahony ½ day makg 1 pr Brick Moulds 4½ Shingling, abt the Dormond window strikg and putg up scaffolds hewg and putg on wall plates
6



By Isaac putg a new set of spokes in the Mansn House waggon Wheel—stuff got and a new plow made for Frenches plantn 2 new axle tires got for the waggon and one made—1 pr Shafts got for the tumbril Cart 1 piece mortis’d & put in
6



Cr By James and Sambo Stockg and Sawg—80 Laths 16 feet long 4 breakg Cuts 16 ditto 10 Inches deep 480 feet
12



Total
30




Dr
Ditchers for the work of 6 Men amtg per week to
days 36


Cr
By Ditching in D: Run Swamp compleated 7 for Roads
6



By mortisg and hewg posts finished 132
11



By sawg off timber
2



By Cutg rail Stuff
2



By maulg Rails
2 1/2



By mortisg posts finished 6
7 1/2



By hewg & tenantg Rails finished 600
5

  
  

By sickness. Charles 2 days. Boatswain disabled by boils & beatg back 5 days
7



Total
36




Mill Grist
Dr
Wheat
Corn
Rye


Remg in the Mill

5
13½



To Toll this week

2½
5



To River Plantn


18



To D: Run plantn


13



To Ferry & Frenches


10





7½
59½






46






13½





Contra
Cr
B. Ml
R: MlMidlings
Bran foroverseer


By R: Plantn

9¼
½



By D: R: plantn

8¾




By Muddy hole

5½




By Ferry & Frenches

11¼




By Coopers & Miller

1




By John Knowles

¼




By Mansn House

10






46  
½





Dr
Coopers for the work of 3 Men amtg per week to
days 18


Cr
By getg 300 Tobacco Hoggshead Staves 340 pieces headg 500 flour Barrel Staves
15



By stopg leakes in the Race
 3



Total
18


